DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19, 22, 2 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Galdo et al. (US 2012/0015368) in view of Delahunt et al. (US 2015/0111216).
Regarding claim 15, Del Galdo et al. teach an immunoassay device, comprising: 
a substrate comprised of a plurality of parallel fluid flow channels, wherein each parallel fluid flow channel is separated from an adjacent parallel fluid flow channel by a substrate-devoid gap (see i.e., “The material can also be a sheet having lanes thereon, capable of spotting to induce lane formation, wherein a separate assay can be conducted in each lane” ¶ 0224 & Fig. 17); 
a fluid control feature (e.g., porous test strip ¶ 0225, antibodies at position S ¶ 0344) positioned in each fluid flow channel to form a plurality of fluid flow control features disposed on the substrate (i.e., “the S position can have three different types of anti-biomarker protein antibodies [...]” ¶ 0360, the shape feature of the protein would affect the fluid flow); 
a single sample receiving zone positioned on the substrate (e.g., upstream of the S position) to distribute a portion of a sample deposited thereon to each fluid flow 
a label zone (e.g., position T) in each of the fluid flow channels (see Fig. 17 for example); and
a capture zone (e.g., position C) downstream of the label zone in each of the fluid flow channels (see Fig. 17 for example), 
wherein the label zone, the capture zone, or both the label zone and the capture zone comprise a reagent comprising a binding member (e.g., biomarker protein spots ¶ 0331, 0335-0336+; “At position T, there is a defined quantity of biomarker protein immobilized on the test strip. This is the same biomarker protein that binds the antibody deposited at position S. At position C, there is another immobilized protein, an antibody immunoreactive to the anti-biomarker protein antibody located at the S position” ¶ 0344).  
Regarding claim 15, although Del Galdo et al. teach a substrate comprised of a plurality of parallel fluid flow channels, wherein each parallel fluid flow channel is separated from an adjacent parallel fluid flow channel by a substrate-devoid gap (see i.e., “The material can also be a sheet having lanes thereon, capable of spotting to induce lane formation, wherein a separate assay can be conducted in each lane” ¶ 0224 & Fig. 17), do not explicitly teach wherein the substrate-devoid gaps form side channels that are impermeable to fluid flow.

Delahunt et al. teach an immunoassay device, comprising: 
a substrate comprised of a plurality of parallel fluid flow channels (see Fig. 10C for example), wherein each parallel fluid flow channel is separated from an 
a fluid control feature positioned in each fluid flow channel to form a plurality of fluid flow control features disposed on the substrate (i.e., “the porosity of the absorbent structure can be configured to accommodate flow of cells found in the blood stream” ¶ 0075; see also “the migration speed decays exponentially as the polar liquid front travels along the membrane.”; “the time required for the polar liquid to move from the first end of the absorbent structure to the second end of the absorbent structure and is inversely related to the flow rate.” ¶ 0078 & “at least one dry dye for a liquid to the second end of the absorbent structure” ¶ 0136); 
a single sample receiving zone (e.g., sample reservoir 860) positioned on the substrate to distribute a portion of a sample deposited thereon to each fluid flow channel in the plurality of parallel fluid flow channels (see ¶ 0129 for example); 
a label zone (305) on the substrate; and
a capture zone (315) downstream of the label zone on the substrate (see Fig. 3G & ¶ 0100 for example), 
wherein the label zone, the capture zone, or both the label zone and the capture zone comprise a reagent comprising a binding member (¶ 0057+); and  
wherein the plurality of fluid flow channels comprises between 3-50 fluid flow channels (see Fig. 10C for example);
wherein the substrate comprises a nitrocellulose (¶ 0070) and a hydrophobic support layer (¶ 0131);
wherein each fluid control feature in the plurality of fluid control features is in a flow rate control zone disposed downstream of the sample receiving zone (¶ 0075, 0078).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Del Galdo et al. with the substrate-devoid gaps form side channels that are impermeable to fluid flow, as taught by Delahunt et al. to manipulate the flow (¶ 0132-0135).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
With regard to limitations in claims 15, 17, 19 & 22 (e.g., “…to distribute a portion of a sample deposited thereon to each fluid flow channel in the plurality of parallel fluid flow channels”, “… the sample receiving zone dispenses sample to each channel in essentially equal amounts and at essentially equal rates”, “… that binds a conjugate, wherein the conjugate is comprised of a detectable species and an antibody”, “… the detectable species is a europium bead”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the 

Regarding claims 16, 18, 19, 22, 2 & 4, modified Del Galdo et al. teach:
16. The device of claim 15, wherein the plurality of fluid flow channels comprises between 3-50 fluid flow channels (see Fig. 17).  
18. The device of claim 15, wherein the substrate comprises a laminate of nitrocellulose and a hydrophobic support layer (¶ 0205, 0225).  
19. The device of claim 15, wherein the binding member in the capture zone in each of the plurality of parallel fluid flow channels is an immobilized binding member capable of binding to a conjugate, wherein the conjugate is comprised of a detectable species and an antibody (¶ 0219, 0344-0345+).  
22. The device of claim 19, wherein the detectable species is a europium bead (¶ 0193, 0218, 0222).
2. The device of claim 15, wherein each fluid control feature in the plurality of fluid control features is in a flow rate control zone disposed downstream of the sample receiving zone (see Fig. 17 for example).  
4. The device of claim 2, wherein the flow rate control zone is disposed between the sample receiving zone and the label zone (see Fig. 17 for example).  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
The 112 rejection has been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798